Opinion issued January 12, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00875-CV
———————————
C. K., Appellant
V.
DEPARTMENT
OF FAMILY AND PROTECTIVE SERVICES, Appellee

 

 
On Appeal from the 310th District Court 
Harris County, Texas

Trial Court Cause No. 2010-76767
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Bland and Huddle.